783 N.W.2d 113 (2010)
Scott KROEGER and Candy Kroeger, Plaintiffs-Appellants,
v.
AEC ENTERPRISES CONSTRUCTION, INC., Aubrey E. Crosby, and Landamerica Title Co., Defendants, and
Republic Bank, Defendant-Appellee.
Docket No. 140493. COA No. 286333.
Supreme Court of Michigan.
June 23, 2010.


*114 Order
On order of the Court, the application for leave to appeal the December 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.